***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. CHRISTOPHER M.
                  SPRING
                 (AC 39628)
                       Prescott, Bright and Flynn, Js.

                                   Syllabus

Convicted of the crimes of strangulation in the second degree and assault
    in the third degree, the defendant appealed to this court. On appeal, he
    claimed that the trial court erred in granting the state’s motion to admit
    into evidence a written statement he had given to the police during an
    unrecorded custodial interrogation at the police station, which he
    claimed violated the statute (§ 54-1o) that creates a presumption of
    inadmissibility of statements from persons under investigation for cer-
    tain crimes made as a result of custodial interrogation at a place of
    detention unless an electronic recording is made of the custodial interro-
    gation. The defendant also claimed that this court should invoke its
    supervisory authority to order a new trial and to require the judges of
    the Superior Court to instruct juries in a particular manner when faced
    with statements or confessions obtained during unrecorded custodial
    interrogations in violation of statute § 54-1o. Held:
1. The trial court properly admitted the defendant’s written statement
    into evidence:
    a. The defendant’s claim that the admission of his written statement
    had constitutional implications under the federal and state constitutions
    was unavailing; the defendant having cited no authority for his novel
    suggestion that the legislature created a new constitutional right by
    enacting § 54-1o, and having made no claim that his statement was
    taken in violation of Miranda v. Arizona (384 U.S. 436), the claim was
    evidentiary in nature.
    b. The trial court properly determined that although the defendant’s
    statement was not recorded electronically and was, therefore, presumed
    inadmissible pursuant to § 54-1o (d), the statement was nonetheless
    admissible pursuant to the exception in subsection (h) of § 54-1o because
    the statement was voluntary and reliable under the totality of the circum-
    stances: that court’s finding concerning the voluntary nature of the
    statement was proper in light of the evidence indicating that the defen-
    dant was advised of his Miranda rights twice before the statement was
    taken and signed a notice of rights form, that he did not request an
    attorney or request to remain silent, that there was no evidence of
    trickery, threats or coercion by the police, that the defendant was thirty-
    eight years old and had no issues in terms of being intoxicated or
    otherwise incapacitated, either mentally or physically, that the interroga-
    tion took place over an approximate one hour period in an office cubicle
    and was witnessed for the most part by a detective sergeant, and that
    the defendant read, made changes to, and signed the statement on each
    of its three pages, which specifically provided that it was voluntarily
    given and that the defendant was read, knew and understood his rights;
    moreover, although the parties disagreed as to what the court could
    properly consider in assessing the reliability of the defendant’s statement
    and whether independent corroborating evidence was necessary, it was
    unnecessary for this court to determine whether there is a requirement
    under § 54-1o (h) that there be corroborating evidence of the contents
    of a confession for it to be considered reliable under the totality of the
    circumstances, as there was evidence to support the court’s decision
    that the statement was reliable under either test advanced by the parties
    in that the evidence concerning the voluntariness of the statement also
    could have been used to determine its reliability, and there was indepen-
    dent evidence to corroborate many of the facts set forth in the defen-
    dant’s statement.
2. The defendant’s claim that the trial court abused its discretion in overruling
    his objection to an alleged misstatement of the prosecutor during closing
    rebuttal argument was not reviewable, the defendant having failed to
    brief the claim adequately.
3. This court declined to exercise its supervisory authority over the adminis-
   tration of justice to order a new trial in the interests of justice or to
   create a rule requiring the Superior Court to give a cautionary instruction
   to the jury when it has admitted into evidence a defendant’s statement
   that does not adhere to the recording requirements of § 54-1o (b); the
   defendant provided little analysis as to the necessity of such a rule, and
   the legislature chose not to include a requirement that the trial court
   give a cautionary instruction upon the state successfully overcoming
   the presumption of inadmissibility under one of the factors established
   by the legislature.
     Argued September 6—officially released November 20, 2018

                           Procedural History

   Substitute information charging the defendant with
the crimes of burglary in the first degree, kidnapping
in the second degree, strangulation in the second
degree, and assault in the third degree, brought to the
Superior Court in the judicial district of Hartford and
tried to the jury before Bentivegna, J.; verdict and judg-
ment of guilty of strangulation in the second degree and
assault in the third degree, from which the defendant
appealed to this court. Affirmed.
  Timothy H. Everett, with whom were Michael Edel-
son, certified legal intern, and, on the brief, Andrew
Ammirati, certified legal intern, and Shaun D. Loug-
hlin, certified legal intern, for the appellant (defendant).
   Matthew A. Weiner, assistant state’s attorney, with
whom, on the brief, were Gail P. Hardy, state’s attor-
ney, and Richard J. Rubino, senior assistant state’s
attorney, for the appellee (state).
                          Opinion

   BRIGHT, J. The primary issue in this appeal involves
the admissibility at trial of the defendant’s written state-
ment, which was made during an unrecorded custodial
interrogation at the Enfield police station. The defen-
dant, Christopher M. Spring, appeals from the judgment
of conviction, rendered after a jury trial, of strangulation
in the second degree in violation of General Statutes
§ 53a-64bb (a) and assault in the third degree in viola-
tion of General Statutes § 53a-61 (a) (1).1 On appeal,
the defendant claims that (1) the court erred when it
granted the state’s motion to admit his statement, which
was taken in violation of General Statutes § 54-1o,2 dur-
ing an unrecorded custodial interrogation, because the
state failed to prove that the statement was both volun-
tarily given and reliable under the totality of the circum-
stances, as required by § 54-1o (h), (2) the court abused
its discretion when it overruled an objection made by
the defendant regarding an inaccurate argument made
by the state about the defendant’s statement, and (3)
this court should exercise its supervisory authority over
the administration of justice by ordering a new trial in
this case and by requiring the judges of our Superior
Court to instruct juries in a particular manner when
faced with statements or confessions obtained during
unrecorded custodial interrogations that violate § 54-
1o. We affirm the judgment of the trial court.
   The jury reasonably could have found the following
facts, which are necessary to our review of the defen-
dant’s claims. The Enfield police arrested the defendant
on May 3, 2015, at approximately 5:30 a.m., on multiple
charges, including class A or B felonies, following a
physical altercation between the defendant and the vic-
tim. Enfield Police Officer Mark Critz read the defen-
dant his Miranda3 rights at the time he was arrested
and, again, when he was brought to the police station,
where he signed a notice of rights form at approximately
7:23 a.m. He then was taken to lock up. Several hours
later, at approximately 1:10 p.m., the defendant was
interrogated by Detective Martin Merritt of the Enfield
Police Department. The interrogation took place at Mer-
ritt’s desk, which is in a large room with cubicles that
had walls about five feet tall, and was not video
recorded. Merritt did not readvise the defendant of his
Miranda rights because Critz had informed him that
the defendant had been provided such warnings twice
already. In addition, the defendant confirmed to Merritt
that he had been advised of his rights. Merritt asked
the defendant to explain what had happened the night
before and took notes as the defendant recounted the
events leading up to his arrest.
  After the defendant finished giving his oral statement,
Merritt prepared a written statement on an Enfield
Police Department form. The defendant then reviewed,
edited, initialed and signed the statement three times
below an acknowledgement that reads: ‘‘I HAVE READ
THE ABOVE STATEMENT AND IT IS TRUE TO THE
BEST OF MY KNOWLEDGE. I FULLY UNDERSTAND
THAT IF I MAKE A FALSE STATEMENT THAT IS
UNTRUE AND WHICH IS INTENDED TO MISLEAD A
LAW ENFORCEMENT OFFICER IN THE PERFOR-
MANCE OF HIS OFFICIAL FUNCTIONS I WILL BE IN
VIOLATION OF [GENERAL STATUTES] SECTION 53A-
157, CONNECTICUT GENERAL STATUTES. A FALSE
STATEMENT IS A CLASS A MISDEMEANOR, WHICH
IS PUNISHABLE UP TO 1 YEAR IN JAIL AND/OR A
$1000 FINE AND NOT MORE THAN 3 YEARS PRO-
BATION.’’
   In the statement, the defendant acknowledged, by
initialing specific sentences, that he had been advised
of his rights, understood those rights, was making the
statement of his own free will, without any threats or
promises having been made, and that he was giving the
statement voluntarily. Also in the written statement, the
defendant acknowledged, in relevant part, the following
events: The defendant and others were watching ‘‘the
fight’’ on television, during a party. Later, wanting to
talk to the victim, the defendant went to her residence.4
After the defendant knocked on a window to the apart-
ment, the victim opened the door. Shortly thereafter,
the defendant took the victim for a ride in his vehicle,
where they immediately started to argue. The defendant
pulled over the vehicle, choked the victim with his
hands, punched her, and slapped her repeatedly. The
victim tore off the defendant’s necklace, and she
punched him in the face, causing his gums to bleed.
After the fight, both the victim and the defendant had a
lot of blood on them. The defendant drove to someone’s
apartment, where both he and victim cleaned up. Some-
one then telephoned the police. Soon thereafter, the
defendant went for a walk. The police then arrested him.
After making whatever changes to the written statement
that he thought were necessary, the defendant initialed
each change, and he signed each page of the statement.
  On April 27, 2016, shortly before the defendant’s trial
began, the state, pursuant to § 54-1o, filed a motion
seeking permission to introduce the defendant’s signed
statement into evidence during its case-in-chief.5 In its
motion, the state requested an evidentiary hearing
wherein it could establish an exception to the custodial
interrogation recording requirement under subsections
(e) and (h) of § 54-1o. See footnote 2 of this opinion.
The court held the hearing on May 2, 2016.
  During the hearing, Critz testified that he read the
defendant his Miranda rights when he arrested him in
an outdoor area at approximately 5:30 a.m. on May 3,
2015, as he had been directed to do by his detective
sergeant, who, at that time, was talking to the victim.
Critz observed that the defendant was bleeding from
his mouth at that time. Critz also acknowledged that
the defendant told him that he had been at a party,
watching the ‘‘Pacquiano’’ fight. Critz further stated that
he again read the defendant his rights after he was
transported to the police station, and the defendant
signed a notice of rights form at approximately 7:23 a.m.
   The state also called Merritt, the lead detective in
the defendant’s case, as a witness at the hearing. Merritt
testified that, at approximately 1:10 p.m., he spoke with
the defendant at the police station in an interview that
lasted approximately one hour, and that the defendant
told him what had happened. Thereafter, Merritt hand-
wrote the defendant’s statement, which the defendant
then reviewed, and, after making several changes to
the statement, the defendant initialed the changes, and
signed each of the three pages of the document. Merritt
denied that the defendant smelled of alcohol or had
slurred speech, stating that ‘‘[h]e seemed fine to me
. . . .’’ When asked why he did not record electronically
his interview of the defendant, Merritt explained that
they had been having difficulties with their recording
system, and he believed that it had not been working
properly at that time, but he was not positive. He also
stated that it could have been possible that the defen-
dant requested that the interview not be recorded, but
he had no specific recollection and did not write down
any reason for not recording the interview. Defense
counsel asked Merritt whether he had a cell phone with
recording capabilities and whether there was recording
equipment in the holding cells. Merritt responded
affirmatively to both questions. The state also called
Detective Sergeant Daniel Casale to testify. Casale
stated that he oversaw the process of the defendant’s
interrogation, standing by to ensure that no issues
developed. He explained that his office was a mere
twenty feet away from Merritt’s cubicle, which he could
see from his office, and that he ‘‘was bouncing back
and forth between . . . Merritt’s desk and [his] office
doing paperwork . . . .’’ Casale admitted to knowing
that the police had an ‘‘obligation’’ to make a video
recording of the defendant’s interview and statement,
and he acknowledged that he had no explanation as to
why this interview was not recorded.
   Following the close of testimony, the defendant
argued that the state had failed to establish an exception
to § 54-1o, under either subsection (e) or (h), and that
the court, therefore, should deny the state’s motion to
admit the defendant’s statement, which was taken in
violation of the statute. The court, ruling from the
bench, stated in relevant part: ‘‘[T]he defendant was
. . . under formal arrest. There was a postbooking
statement. The defendant was subjected to police inter-
rogation. This was a custodial interrogation at a police
station. No electronic recording was made. The written
statement [was taken from a] person under investiga-
tion or accused of a . . . class A or B felony . . . .
[T]he court finds by the preponderance of the evidence
that there was no compliance with the electronic
recording requirement, and . . . based on that, the
statement is presumed to be inadmissible as evi-
dence . . . .’’
   The court then considered the claimed exceptions to
the statute that had been argued by the state, particu-
larly subsections (e) (2) and (h) of the statute. The
court found that subsection (e), and, in particular, sub-
section (e) (2), did not apply because, although there
was testimony regarding a possible problem with the
electronic recording equipment in the area where the
defendant had been interrogated, there were other
recording alternatives available. The court then ana-
lyzed the exception in subsection (h), which it referred
to as a ‘‘catchall exception,’’ examining multiple factors
in its consideration of the totality of the circumstances.
Thereafter, the court found, on the basis of its assess-
ment of the totality of the circumstances, ‘‘that the
[defendant’s] statement was pursuant to a knowing,
intelligent, and voluntary waiver of the defendant’s
Miranda rights, and that the statement was voluntarily
given, and that the statement was reliable.’’ The court
further found that there was no evidence of any coer-
cion. On the basis of these findings, along with the ‘‘fact
that the defendant was able to read the statement and
he made corrections to the statement, and he signed
the statement,’’ the court granted the state’s motion to
introduce the statement during its case-in-chief.
   The defendant proceeded to trial on the amended
charges of burglary in the first degree, kidnapping in
the second degree, strangulation in the second degree,
and assault in the third degree. During the state’s case-
in-chief, it offered the defendant’s statement into evi-
dence through Merritt’s testimony. The defendant
raised no objections to the offer ‘‘other than those pre-
viously noted.’’ The court admitted the statement
into evidence.
   The defendant’s statement was addressed by both
defense counsel and the prosecutor during closing argu-
ments. Defense counsel argued forcefully that the jury
should disregard the statement in its entirety given the
circumstances under which it was made and ‘‘most
importantly of all’’ because it was not videotaped as
required by law. In rebuttal, the prosecutor argued that
the jury should reject defense counsel’s suggestion that
they ignore the statement because ‘‘it came in without
objection, and . . . is a full exhibit.’’ Defense counsel
immediately responded by interjecting, ‘‘[t]hat’s not
true, judge.’’ The court responded by overruling the
defendant’s objection. Thereafter, the jury found the
defendant guilty of strangulation in the second degree
and assault in the third degree. It found him not guilty
on the remaining two charges. This appeal followed.
 While this appeal was pending, the defendant filed a
motion for articulation and a motion for further articula-
tion, requesting in each that the trial court further
explain its decision to grant the state’s motion to admit
into evidence the defendant’s statement. The trial court
granted the defendant’s motions, further explained its
decision, and answered the specific requests for articu-
lation raised by the defendant. Specifically, the court
articulated: (1) Merritt’s failure to record his interroga-
tion of the defendant was not done in bad faith, inten-
tionally, recklessly, or negligently; (2) Merritt’s
testimony was credible, and his testimony regarding
the malfunctioning of the recording system around the
time that the defendant was arrested was not implausi-
ble; (3) there was no evidence that the defendant actu-
ally waived his Miranda rights prior to his interview
with Merritt, only that he was advised of those rights;
(4) Merritt did not advise the defendant of his rights
for a third time because the defendant already had
been advised twice of those rights, and the defendant
willingly spoke to Merritt, waiving his Miranda rights
at that time; and (5) the defendant’s statement was
voluntary and reliable as evidenced by the defendant’s
review of the statement and the multiple changes that
he made to the statement, initialing each change, and
then signing each page of the statement. Additional
facts will be set forth as necessary.
                             I
   The defendant claims that the court erred in granting
the state’s motion to admit his statement into evidence
because it was taken in violation of § 54-1o (b) and
the state failed to prove that the statement was both
voluntarily given and reliable under the totality of the
circumstances, as required by the exception found in
subsection (h) of the statute. He contends that the court
conflated the requirements of voluntariness and relia-
bility under § 54-1o (h), thereafter finding that the state
had met its burden. The defendant also alleges, although
he has made no claim that his statement was taken in
violation of Miranda,6 that the trial court’s decision to
admit the statement has both federal and state constitu-
tional implications. The state argues that this is a purely
evidentiary matter involving a state statute and that the
court properly concluded that the statement was both
voluntarily given and reliable in accordance with § 54-
1o (h). We agree with the state.
   Before setting forth our standard of review, we first
consider whether the defendant’s claim is one of consti-
tutional magnitude. Our law is quite clear. Neither fed-
eral nor state constitutional law, nor the supervisory
authority of our Supreme Court, requires the recording
of custodial interrogations and the statements made as
a result thereof. State v. Edwards, 299 Conn. 419, 444,
11 A.3d 116 (2011); State v. Lockhart, 298 Conn. 537,
542–77, 4 A.3d 1176 (2010); see also State v. James, 237
Conn. 390, 429, 678 A.2d 1338 (1996) (‘‘article first, § 8
[of Connecticut constitution] does not require elec-
tronic recording in order for a confession to be admissi-
ble at trial’’). Instead, our Supreme Court in Edwards
specifically deferred ‘‘to the legislature and its determi-
nation whether to establish such a recording require-
ment.’’ State v. Edwards, supra, 444. The legislature did
just that when it enacted § 54-1o.
   Here, the defendant raises no claim that his statement
was taken in violation of Miranda. Rather, he claims
that there are constitutional implications to the failure
to record his statement in violation of § 54-1o. Essen-
tially, he argues that the legislature, by enacting § 54-
1o, has created a new constitutional right. The defen-
dant has cited no authority for his novel suggestion that
the legislature can create constitutional rights and we
are aware of none. Consequently, we disagree with this
proposition and conclude, on the basis of our Supreme
Court precedent, that the defendant’s claim is purely
evidentiary in nature.
   ‘‘The standard that we apply in reviewing a trial
court’s evidentiary ruling depends on the context in
which the ruling was made. . . . When a trial court’s
determination of admissibility is founded on an accu-
rate understanding of the law, it must stand unless there
is a showing of an abuse of discretion. . . . When the
admissibility of the challenged testimony turns on the
interpretation of an evidentiary rule, however, we are
presented with a legal question and our review is ple-
nary.’’ (Citations omitted; footnote omitted.) State v.
Burney, 288 Conn. 548, 555, 954 A.2d 793 (2008). Here,
because the defendant challenges in part the court’s
interpretation of the exception found in § 54-1o (h), as
well as the court’s findings that the defendant’s state-
ment was both voluntarily given and reliable, we employ
a mixed standard of review. We first consider the rele-
vant portions of the statute.
   Section 54-1o (b) provides: ‘‘An oral, written or sign
language statement of a person under investigation for
or accused of a capital felony or a class A or B felony
made as a result of a custodial interrogation at a place
of detention shall be presumed to be inadmissible as
evidence against the person in any criminal proceeding
unless: (1) An electronic recording is made of the custo-
dial interrogation, and (2) such recording is substan-
tially accurate and not intentionally altered.’’
   Section 54-1o (d) provides: ‘‘If the court finds by a
preponderance of the evidence that the person was
subjected to a custodial interrogation in violation of
this section, then any statements made by the person
during or following that nonrecorded custodial interro-
gation, even if otherwise in compliance with this sec-
tion, are presumed to be inadmissible in any criminal
proceeding against the person except for the purposes
of impeachment.’’
  There is no dispute in this case that the defendant
was undergoing a custodial interrogation while under
investigation or accused of a class A or B felony when
he gave a statement to police, which was recorded in
writing by Merritt and signed by the defendant on each
page, after the defendant made and initialed several
changes. Because the interrogation was not recorded
electronically, pursuant to the plain language of § 54-
1o (b), the defendant’s written statement is presumed
inadmissible as evidence against the defendant in his
criminal trial, except for impeachment purposes, as set
forth in subsection (d).
  The statute, however, contains several exceptions
that, if met, would overcome the presumption of inad-
missibility. Relevant to this appeal is the exception set
forth in § 54-1o (h), which provides: ‘‘The presumption
of inadmissibility of a statement made by a person at
a custodial interrogation at a place of detention may
be overcome by a preponderance of the evidence that
the statement was voluntarily given and is reliable,
based on the totality of the circumstances.’’ In this mat-
ter, the trial court found, by a preponderance of the
evidence and on the basis of the totality of the circum-
stances, that the defendant’s statement was both volun-
tarily given and reliable. The defendant claims that this
was error because the state failed to prove that the
statement was both voluntarily given and reliable.
We disagree.
  As to the voluntariness of the defendant’s statement,
the defendant argues that the court ‘‘assumed that proof
of compliance with the dictates of Miranda . . .
would satisfy the requirement . . . that the defen-
dant’s statement was voluntarily given.’’ (Citation omit-
ted; internal quotation marks omitted.) He further
argues that the court overlooked ‘‘the distinction in
constitutional law between the Miranda doctrine and
the voluntariness doctrine.’’ We are not persuaded.
   In the due process context, our Supreme Court has
set forth several factors that may be considered when
determining whether a statement has been voluntarily
given. ‘‘The determination of whether a confession is
voluntary must be based on a consideration of the total-
ity of circumstances surrounding it . . . including both
the characteristics of the accused and the details of the
interrogation. . . . Factors that may be taken into
account, upon a proper factual showing, include: the
youth of the accused; his lack of education; his intelli-
gence; the lack of any advice as to his constitutional
rights; the length of detention; the repeated and pro-
longed nature of the questioning; and the use of physical
punishment, such as the deprivation of food and sleep.
. . . The state is required to prove the voluntariness
of a confession by a preponderance of the evidence.’’
(Internal quotation marks omitted.) State v. Ramos, 317
Conn. 19, 32, 114 A.3d 1202 (2015); see also State v.
Lawrence, 282 Conn. 141, 153–54, 920 A.2d 236 (2007).
Because the legislature has not provided a different
test for determining voluntariness under the statute, we
conclude that the same factors that traditionally are
used under a due process analysis are relevant in
determining voluntariness under § 54-1o (h).
   Here, the trial court, citing State v. Azukas, 278 Conn.
267, 289–90, 897 A.2d 554 (2006), specifically recognized
that its voluntary analysis needed to go beyond
Miranda and examine the totality of the circumstances
to determine whether ‘‘the conduct of law enforcement
officials was such as to overbear [the defendant’s] will
to resist and bring about confessions not freely deter-
mined . . . .’’ (Internal quotation marks omitted.) Id.,
290. Thus, contrary to the defendant’s suggestion, the
court applied the proper legal test when determining
whether the defendant voluntarily gave his statement.
Applying the correct test, the court found the following:
The defendant was thirty-eight years old and there were
‘‘no issues in terms of the defendant being intoxicated or
otherwise incapacitated, either mentally or physically.’’
Critz twice read the defendant his Miranda rights, and
the defendant signed a notice of rights form at the police
station. Although the defendant was bleeding from his
mouth, he was not in any pain or suffering from any
serious physical injury. The defendant did not request
an attorney and did not request to remain silent. The
defendant was questioned primarily by one officer, Mer-
ritt. When the defendant was interrogated by Merritt,
he was seated in an open cubicle. Merritt asked the
defendant whether he was willing to speak with him
about the incident and the defendant thereafter spoke
with him, while Merritt took notes. The interview lasted
only about one hour. Casale went in and out of the
interview area and witnessed the interrogation. The
defendant signed a written statement, which provided
in relevant part that it was truthful and that it was the
product of the defendant’s ‘‘own free will.’’ There was
no evidence of trickery, threats, promises or coercive
or deceptive measures by the police. On the basis of
these findings, which are supported by the record, we
conclude that the defendant has failed to establish that
the trial court improperly concluded that the defen-
dant’s statement was given voluntarily.
  We next turn to the reliability factor. The defendant
argues: ‘‘To prove that a statement is sufficiently reli-
able to be admitted into evidence requires evidence
that . . . confirms the truth of its content, i.e., that
corroborates it. . . . Our courts have consistently
understood that corroboration of a statement requires
more than a showing that it is internally coherent. To
corroborate a confession requires independent evi-
dence.’’ (Emphasis in original; internal quotation marks
omitted.) The defendant also argues: ‘‘The fact that a
suspect can read and write and is given an opportunity
to edit a statement has some bearing on the fairness
of the process . . . but it is not extrinsic corroborative
evidence of the statement’s reliability. Here, the state
. . . failed to adduce any independent (extrinsic) evi-
dence bearing on the statement’s reliability—its truth,
accuracy and trustworthiness.’’
   In response, the state contends that all of the circum-
stances surrounding the giving of a statement are rele-
vant to its reliability, but there is no requirement under
our law that there be independent corroborating evi-
dence of the contents of the statement. It argues: First,
‘‘our case law is clear that the manner in which police
took the defendant’s statement—and, particularly,
whether they engaged in coercive or deceptive mea-
sures—is relevant to the reliability of the statement.
. . . Second, the defendant’s claim that the state failed
to adduce any evidence during the motion hearing that
corroborated the truthfulness of the content of the
statement simply is not supported by the record.’’ (Cita-
tions omitted; emphasis in original.) Despite the state’s
position that there was corroborating evidence, it firmly
‘‘disputes the defendant’s assertion that [it] must pre-
sent evidence that corroborates aspects of an unre-
corded statement in order to satisfy the reliability
component to § 54-1o (h).’’ (Emphasis omitted.) It
argues: ‘‘The defendant’s position finds no support in
the statutory text or in Connecticut jurisprudence. See
State v. Flores, 319 Conn. 218, 226–27, [125 A.3d 157]
(2015) (finding informant’s tip ‘reliable’ even though it
lacked independent corroboration, [cert. denied,
     U.S. , 136 S. Ct. 1529, 194 L. Ed. 2d 615 (2016)]).’’
   In addition, the state also argues that the record con-
tains considerable ‘‘findings and evidence that support
the trial court’s determination that the state had proven,
by a preponderance of the evidence, that the defen-
dant’s statement was reliable. . . . [T]he defendant
never disputed the accuracy of the contents of the state-
ments, or the fact that he read, understood, initialed,
and signed it. . . . Also undisputed were the facts that
the statement described events that occurred less than
twelve hours earlier . . . and that the statement con-
tained statements against penal interest, including
admissions of guilt to two of the four crimes for which
the police were investigating the defendant. . . .
Lastly, the trial court found that the defendant was not
suffering from any mental or physical impairment that
would have affected his capacity to give an accurate
statement.’’ (Citations omitted; footnotes omitted.)
  After fully considering the well thought out and thor-
ough arguments of the parties, as raised in their briefs
and at oral argument before this court, along with the
many cases cited by them, we conclude that it is unnec-
essary for us to decide in this particular case whether
there is a requirement under § 54-1o (h) that there be
corroborating evidence of the contents of a confession
for it to be considered ‘‘reliable, under the totality of
the circumstances.’’ In this case, there is evidence to
support the trial court’s decision under both tests,
namely, (1) a consideration of the circumstances sur-
rounding the defendant’s statement to police and (2)
whether there was corroborative evidence of the con-
tents of that statement presented at the hearing.
   The evidence credited by the trial court demonstrates
that the defendant had been advised of his Miranda
rights on two occasions earlier in the morning. He was
sober and did not appear to be under the influence of
drugs or alcohol, and there was no issue regarding his
mental or physical well-being, despite the presence of
blood on his clothes and the fact that he had been
bleeding from his mouth. The defendant was approxi-
mately thirty-eight years old. At approximately 1 p.m.,
he was interrogated by Merritt and agreed to tell Merritt
what had happened. This interrogation took place in
an office cubicle, over an approximate one hour period,
and, for the most part, was witnessed by Casale. The
defendant then read the written statement prepared by
Merritt, which set forth the facts as told to him by the
defendant. While reading that statement, which specifi-
cally provided that it was voluntarily given and that the
defendant had been read, knew, and understood his
rights, the defendant made several corrections and ini-
tialed those corrections.7 He then signed each page of
the three page statement.
   The defendant argues that these types of facts, as
found and relied on by the trial court, address only the
voluntariness of a statement and not the reliability of a
statement. Although we agree that these facts certainly
shed light on the voluntariness of a statement, we see
no reason why they cannot be used to determine
whether the defendant’s statement also is reliable. In
fact, both our Supreme Court and this court repeatedly
have relied on evidence as to the coerciveness of police
procedures and the circumstances surrounding defen-
dants’ interrogations and statements to assess the relia-
bility of such statements. See State v. Carrion, 313
Conn. 823, 838, 100 A.3d 361 (2014) (statement made
under circumstances so unduly coercive as to griev-
ously undermine reliability may be deemed untrustwor-
thy); State v. Pierre, 277 Conn. 42, 61–62, 890 A.2d 474
(fact that witness indicated he was giving statement
freely and that he reviewed statement with attorney,
and signed it in eight places demonstrated lack of coer-
cion, providing sufficient indicia of reliability for admis-
sion of statement under State v. Whelan, 200 Conn. 743,
753, 513 A.2d 86, cert. denied, 479 U.S. 994, 107 S. Ct.
597, 93 L. Ed. 2d 598 [1986], cert. denied, 547 U.S. 1197,
126 S. Ct. 2873, 165 L. Ed. 2d 904 (2006); State v. Collins,
147 Conn. App. 584, 594–95, 82 A.3d 1208 (involuntari-
ness of defendant’s statements to police may undermine
statements’ reliability), cert. denied, 311 Conn. 929, 86
A.3d 1057 (2014).
  Additionally, although the trial court did not state
specifically that it relied on corroborating evidence in
its consideration of the reliability factor, the record
of the hearing certainly demonstrates that there was
independent evidence to corroborate many of the facts
set forth in the defendant’s statement.
   In his statement, the defendant stated that he had
been outside walking when he was arrested, that both
he and the victim had gotten bloody during their alterca-
tion, and that he was bleeding from his mouth. This
information was corroborated by Critz, who testified
that the defendant was outside and walking toward him,
when Critz went to speak with him and subsequently
arrest him. Critz also testified that the defendant had
blood on his shirt and cell phone, and that he was
bleeding from his mouth. Additionally, in his statement,
the defendant also stated that that he and others had
been at a party watching ‘‘the fight’’ on television before
he went to see the victim. At the hearing, Critz corrobo-
rated this statement when he acknowledged that the
defendant had told him that he had been at a party
watching the ‘‘Pacquiano’’ fight before he went to see
the victim. Finally, Critz testified that he was told by
his detective sergeant, who, at the time, was talking to
the victim, to read the defendant his rights and to detain
him for questioning. This evidence corroborated that
there had been an altercation between the defendant
and the victim, which the defendant described in his
statement.
   In consideration of the foregoing, using both the test
of the surrounding circumstances as advanced by the
state and the test of independent corroborating evi-
dence as advanced by the defendant, we conclude that
the defendant has failed to establish that the trial court
improperly determined that the defendant’s statement
was reliable. Accordingly, the defendant having failed
to meet his burden, we conclude that the court properly
ruled that the statement was admissible as evidence at
the defendant’s criminal trial.
                            II
    The defendant next claims that the court abused
its discretion when it overruled his objection to the
prosecutor’s statement, made during closing rebuttal
argument, that the defendant’s statement had been
admitted into evidence without objection. The defen-
dant claims that the court’s ruling was in error because
the defendant clearly had objected, albeit outside the
presence of the jury, to the admission of his statement.
Although his primary appellate brief sets forth the
defendant’s argument as to why the court erred, it fails
to address how the court’s ruling was harmful. During
oral argument before this court, we asked the defendant
about his failure to conduct a harmful error analysis in
his primary appellate brief. The defendant, thereafter,
conceded that this claim was deficiently briefed.
Accordingly, we decline to review it. See State v. Njoku,
163 Conn. App. 134, 145 and n.9, 133 A.3d 906 (declining
to review merits of claim because defendant concededly
failed to conduct harmful error analysis), cert. denied,
321 Conn. 912, 136 A.3d 644 (2016).
                           III
   The defendant’s final claim, set forth on the last two
pages of his appellate brief, is that this court should
exercise its supervisory authority over the administra-
tion of justice to order our Superior Court to instruct
juries ‘‘to evaluate with particular caution statements
obtained by custodial interrogation that [are] out of
compliance with the recording mandate in . . . § 54-
10o (b),’’ and to order that the defendant be given a
new trial because the trial court in this case did not
give such an instruction.8 We decline the defendant’s
invitation.
   In support of his request, the defendant relies on
the brief discussion of a New Jersey rule of court and
Commonwealth v. DiGiambattista, 442 Mass. 423, 813
N.E. 2d 516 (2004), by our Supreme Court in a footnote
in State v. Lockhart, 298 Conn. 537, supra, 564 n.11.
Specifically, that footnote provides: ‘‘The rule estab-
lished by the New Jersey Supreme Court also provides
that the trial court should consider the unexcused fail-
ure to record a custodial interrogation when determin-
ing whether the state may introduce testimony
describing the interrogation. N.J. Court Rules 3:17 (d).
Additionally, the court is required to give the jury a
cautionary instruction in such cases; N.J. Court Rules
3:17; and a report issued by the New Jersey Supreme
Court Special Committee on Recordation of Custodial
Interrogations in 2005 recommended an instruction that
the jury has ‘not been provided with a complete picture
of all of the facts surrounding the defendant’s alleged
statement and the precise details of that statement.’
  ‘‘Similarly, the Supreme Judicial Court of Massachu-
setts, after declining to make the electronic recording
of the defendant’s interrogation a prerequisite to the
admissibility of his statement, concluded that defen-
dants are entitled to a cautionary instruction regarding
the use of an interrogation when the interrogation was
not reliably preserved by a complete electronic
recording. Commonwealth v. DiGiambattista, [supra
442 Mass. 447–49].’’ Id. This quote, essentially, is the
entirety of the defendant’s discussion and analysis of
his request that we exercise our supervisory authority,
an extraordinary measure reserved for matters of
utmost seriousness.
  ‘‘The exercise of our supervisory powers is an
extraordinary remedy to be invoked only when circum-
stances are such that the issue at hand, while not rising
to the level of a constitutional violation, is nonetheless
of utmost seriousness, not only for the integrity of a
particular trial but also for the perceived fairness of
the judicial system as a whole.’’ (Emphasis omitted;
internal quotation marks omitted.) State v. Lockhart,
supra, 298 Conn. 576. ‘‘Although [a]ppellate courts pos-
sess an inherent supervisory authority over the adminis-
tration of justice . . . [that] authority . . . is not a
form of free-floating justice, untethered to legal princi-
ple. . . . Constitutional, statutory and procedural limi-
tations are generally adequate to protect the rights of
the defendant and the integrity of the judicial system.
Our supervisory powers are invoked only in the rare
circumstance [in which] these traditional protections
are inadequate to ensure the fair and just administration
of the courts. . . . Overall, the integrity of the judicial
system serves as a unifying principle behind the seem-
ingly disparate use of our supervisory powers. . . .
Thus, we are more likely to invoke our supervisory
powers when there is a pervasive and significant prob-
lem . . . .’’ (Citations omitted; internal quotation
marks omitted.) State v. Edwards, 314 Conn. 465, 498–
99, 102 A.3d 52 (2014).
   In this case, the defendant has provided us little analy-
sis as to the necessity of a rule requiring our Superior
Court to give a cautionary instruction to the jury when
it has admitted into evidence a defendant’s statement
that was given to an interrogating law enforcement
official who had not adhered to recording requirements
under § 54-1o (b). In adopting § 54-1o, our legislature
has set forth that such statements are presumed inad-
missible unless the state can establish, by a preponder-
ance of the evidence, specific criterion that overcome
such a presumption. The legislature also chose not to
include a requirement that the trial court give a caution-
ary instruction upon the state successfully overcoming
the presumption of inadmissibility under one of the
factors established by the legislature. Under these cir-
cumstances, we decline the invitation made by the
defendant to create such a requirement through the
exercise of our supervisory authority.
   The judgment is affirmed.
   In this opinion the other judges concurred.

  1
    The jury found the defendant not guilty of the additional charges of
burglary in the first degree in violation of General Statutes § 53a-101 (a) (2)
and kidnapping in the second degree in violation of General Statutes § 53a-
94 (a).
  2
    General Statutes § 54-1o provides in relevant part: ‘‘(a) For the purposes
of this section:
  ‘‘(1) ‘Custody’ means the circumstance when (A) a person has been placed
under formal arrest . . .
  ‘‘(2) ‘Interrogation’ means questioning initiated by a law enforcement
official . . .
  ‘‘(3) ‘Custodial interrogation’ means any interrogation of a person while
such person is in custody;
  ‘‘(4) ‘Place of detention’ means a police station or barracks . . . and
  ‘‘(5) ‘Electronic recording’ means an audiovisual recording made by use
of an electronic or digital audiovisual device.
  ‘‘(b) An oral, written or sign language statement of a person under investi-
gation for or accused of a capital felony or a class A or B felony made as
a result of a custodial interrogation at a place of detention shall be presumed
to be inadmissible as evidence against the person in any criminal proceeding
unless: (1) An electronic recording is made of the custodial interrogation,
and (2) such recording is substantially accurate and not intentionally
altered. . . .
   ‘‘(d) If the court finds by a preponderance of the evidence that the person
was subjected to a custodial interrogation in violation of this section, then
any statements made by the person during or following that nonrecorded
custodial interrogation, even if otherwise in compliance with this section,
are presumed to be inadmissible in any criminal proceeding against the
person except for the purposes of impeachment.
   ‘‘(e) Nothing in this section precludes the admission of . . .
   ‘‘(2) A statement made during a custodial interrogation that was not
recorded as required by this section because electronic recording was
not feasible;
   ‘‘(3) A voluntary statement, whether or not the result of a custodial interro-
gation, that has a bearing on the credibility of the person as a witness . . .
   ‘‘(6) A statement made during a custodial interrogation by a person who
requests, prior to making the statement, to respond to the interrogator’s
questions only if an electronic recording is not made of the statement,
provided an electronic recording is made of the statement by the person
agreeing to respond to the interrogator’s question only if a recording is not
made of the statement . . . and
   ‘‘(8) Any other statement that may be admissible under law.
   ‘‘(f) The state shall have the burden of proving, by a preponderance of
the evidence, that one of the exceptions specified in subsection (e) of this
section is applicable.
   ‘‘(g) Nothing in this section precludes the admission of a statement, other-
wise inadmissible under this section, that is used only for impeachment and
not as substantive evidence.
   ‘‘(h) The presumption of inadmissibility of a statement made by a person
at a custodial interrogation at a place of detention may be overcome by a
preponderance of the evidence that the statement was voluntarily given and
is reliable, based on the totality of the circumstances. . . .’’
   3
     Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).
   4
     In accordance with General Statutes § 54-86e, we decline to identify the
victim or others through whom the victim’s identity may be ascertained.
   5
     The trial court’s list of motions form shows the date of the filing of this
motion as April 20, 2016. The court’s date stamp on the motion, however,
shows a date of filing of April 27, 2016, which is also the date typewritten
on the motion.
   6
     This fact was clarified during oral argument before this court.
   7
     Specifically, the defendant’s statement provided in relevant part: ‘‘I,
Christopher Spring . . . give the following truthful statement to the Enfield
Police Dep[artment] of my own free will, with no threats or promises made
to me. When I was arrested earlier this date, I was advised of my rights. I
understand those rights and give this statement voluntarily.’’
   8
     The defendant neither requested that the trial court give such an instruc-
tion in this case, nor offered any objection to the instructions that were
given by the court, a copy of which he had been given well in advance of
the jury’s final charge. If this claim were of constitutional dimension, it
likely would be deemed waived under State v. Kitchens, 299 Conn. 447,
482–83, 10 A.3d 942 (2011). Our Supreme Court, however, has declined to
apply the waiver rule to requests that we exercise our supervisory authority
to adopt a new rule regarding a special jury instruction. See State v. Diaz,
302 Conn. 93, 100 n.5, 25 A.3d 594 (2011) (although state argued that defen-
dant waived claim by failing to request special credibility instruction, claim
was not waived because defendant was requesting adoption of new rule
requiring trial courts to give special instruction; therefore, any such claim
to trial court would have been futile).